The holding in this case goes far beyond that in the case ofO'Meara v. Russell, 90 Wash. 557, 156 P. 550. In that case, as pointed out by Judge Mount in Kneass v. Cremation Society ofWashington, 103 Wash. 521, 175 P. 172, 10 A.L.R. 442, plaintiff's injuries were the direct result of physical exertion incident to an effort to escape from an imminent peril which was the direct consequence of defendant's negligence. In the instant case, recovery is allowed for the consequences of fright alone. My objection to the holding is that it leaves no standard whatever for the determination of liability for negligence in cases of this character. Under this holding, recovery may as well be had by the personal representative of a man who, seeing an automobile careening down the street, dies of heart failure.